DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 09/28/2021 with respect to claims 1 and 5 have been fully considered and are persuasive. The Office Action mailed on 09/28/2021 is hereby withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising: a coil winding portion formed by a single conductor being wound more than once around a coil axis, a first slit and a second slit formed in the coil axis direction; a first insulating member including a first protruding portion provided on the coil winding portion side of the first covering member and fitted into the first slit, and a first locking portion provided in the first tube portion; and a second insulating member including a second protruding portion provided on the coil winding portion side of the second covering member and fitted into the second slit, and a second locking portion provided in the second tube portion and locked in the first locking portion in a state where the first protruding portion is fitted into the first slit and the second protruding portion is fitted into the second slit.
Claim 2 recites, inter alia, a coil insulating member comprising: a first insulating member including a first protruding portion provided on the coil winding portion side of the first covering member and fitted into a first slit, and a first locking portion provided in the first tube portion, the coil winding portion being formed by a single conductor being wound more than once around a 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837